TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 5, 2017



                                     NO. 03-16-00575-CR


                                 Robert Lee Martin, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s findings of fact and conclusions of law related to DNA

test results. Having reviewed the record, it appears that the Court lacks jurisdiction over this

appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.